UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15( d ) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 18, 2015 Commission File Number 1-9929 Insteel Industries, Inc. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 56-0674867 (I.R.S. Employer Identification No.) 1373 Boggs Drive, Mount Airy, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( 336) 786-2141 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On August 18, 2015, Insteel Industries, Inc. (“Insteel”) issued a News Release announcing that its board of directors had declared a quarterly cash dividend of $0.03 per share payable on September 25, 2015 to shareholders of record as of September 11, 2015. A copy of this release is included as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit 99.1 News Release dated August 18, 2015 announcing declaration of a quarterly cash dividend of $0.03 per share. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INSTEEL INDUSTRIES, INC. Registrant Date: August 18, 2015 By: /s/ Michael C. Gazmarian Michael C. Gazmarian Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit Number Description News Release dated August 18, 2015 announcing declaration of a quarterly cash dividend of $0.03 per share.
